United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
              IN THE UNITED STATES COURT OF APPEALS          October 29, 2003

                      FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                 Clerk


                          No. 03-40470
                        Summary Calendar



UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

                                versus

NOE DEL VALLE, also known as Blas Dimas Lozano,
also known as Edward Barrera, also known as FNU LNU,

          Defendant-Appellant.



                        Consolidated with
                          No. 03-40487



UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

                                versus

NOE DEL VALLE-MEJIA, also known as Blas Dimas Lozano,
also known as Edward Barrera, also known as Alberto
Mendoza-Meza,

          Defendant-Appellant.

                     ______________________

          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-01-CR-318-1
                    USDC No. B-02-CR-323-ALL
                     ______________________
Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Noe Del Valle ("Del Valle"), also known as Noe Del Valle-

Mejia, appeals from his guilty-plea conviction and sentence for

illegal reentry following deportation in violation of 8 U.S.C. §

1326.     He also appeals from the revocation of his supervised

release, which was imposed as a result of his illegal reentry.

     Del Valle has not raised in his opening brief any error with

respect to the district court's revocation of his supervised

release.    Accordingly, he has abandoned that issue on appeal.1

     With respect to his sentence for illegal reentry, Del Valle

argues that the district court erred in going beyond the statute of

conviction and the charging instrument for his prior offense to

determine    that   a    16-level   increase   in   his    offense    level    was

warranted under U.S.S.G. § 2L1.2(b)(1)(A)(vii).                 As Del Valle

concedes, this argument is foreclosed by our decision in United

States v. Sanchez-Garcia,2 where we held that a district court is

not limited to the statute of conviction and charging instrument

in   determining        whether   an   increase     is    warranted    under     §



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         See Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994).
     2
       319 F.3d 677 (5th Cir.), cert. denied, No. 03-5581, 2003
WL 21801681 (U.S. Oct. 6, 2003).

                                        2
2L1.2(b)(1)(A)(vii).    Thus, the 16-level increase to Del Valle's

offense level was not error.

     Del Valle also challenges the 16-level increase in his offense

level on the basis that his 2001 conviction for transporting a

certain alien within the United States is not an “alien smuggling

offense” for purposes of § 2L1.2(b)(1)(A).          He acknowledges that

this argument is foreclosed by United States v. Solis-Campozano,3

where we held that the term "alien smuggling offense" includes the

offense of transporting aliens within the United States. Thus, the

16-level increase to Del Valle's offense level was not error.

     Finally, Del Valle argues that the "felony" and "aggravated

felony" provisions of 8 U.S.C. § 1326(b) are unconstitutional

because a prior felony conviction is an element of the offense of

illegal reentry, not merely a sentence enhancement, and should have

been charged in the indictment and proven beyond a reasonable

doubt.     He acknowledges that his argument is foreclosed by the

Supreme Court's decision in Almendarez-Torres v. United States,4

but he seeks to preserve it for possible further review in light of

Apprendi     v.   New    Jersey.5        Apprendi   did   not   overrule




     3
       312 F.3d 164, 167-68 (5th Cir. 2002), cert. denied, 123 S.
Ct. 1811 (2003).
     4
         523 U.S. 224, 239-47 (1998).
     5
         530 U.S. 466, 490 (2000).

                                     3
Almendarez-Torres.6       We must follow Almendarez-Torres "unless and

until the Supreme Court itself determines to overrule it."7

     AFFIRMED.




     6
         Id. at 489-90.
     7
       United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.
2000)(internal quotation marks and citation omitted).

                                     4